Case 2:20-cv-00428-SPC-MRM Document 31 Filed 12/28/20 Page 1 of 5 PageID 248




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

JANICE GERGENTI,

              Plaintiff,

v.                                               Case No.: 2:20-cv-428-FtM-38MRM

ETHICON, INC. and JOHNSON &
JOHNSON,

              Defendants.
                                          /

                              OPINION AND ORDER1

       Before the Court is Defendants Ethicon, Inc. and Johnson & Johnson’s

Motion to Dismiss the First Amended Complaint (Doc. 29) and Plaintiff Janice

Gergenti’s response in opposition (Doc. 30). For the below reasons, the Court

grants the motion.

       This is a products liability action. Defendants have designed, patented,

manufactured, labeled, marketed, sold, and distributed a pelvic mesh medical

device that was surgically implanted in Gergenti. (Doc. 25 at ¶¶ 19-21). The

device, however, has harmed Gergenti. And she sues Defendants because of

that harm.



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00428-SPC-MRM Document 31 Filed 12/28/20 Page 2 of 5 PageID 249




       Gergenti initially filed a six-count complaint, which Defendants moved

to dismiss, and the Court granted. (Doc. 23). Specifically, the Court dismissed

with prejudice the punitive damages claim, dismissed without prejudice the

other claims on shotgun pleading grounds, and noted the negligent

misrepresentation claim was not properly pled. (Doc. 23 at 4-5). Gergenti then

filed the First Amended Complaint alleging four claims: failure to warn, strict

liability, negligence, and gross negligence claims. (Doc. 25).

       Defendants again move to dismiss the First Amended Complaint as an

impermissible shotgun pleading.2 For Gergenti’s part, she argues that she

remedied the shotgun complaint so that each of the four counts specifically

identified both Defendants and each count is no longer incorporated in any of

the other counts.

       A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). And, “[a]

party must state its claims . . . in numbered paragraphs, each limited as far as

practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). The plaintiff

must “give the defendant fair notice of what the claim is . . . and the grounds




2 Defendants also moved to dismiss under Federal Rule of Civil Procedure 12(b)(6) the strict
liability and negligence claims to the extent that they allege manufacturing defects. But
because Gergenti is not claiming a manufacturing defect, (Doc. 30 at 10), the Court need not
address that argument.




                                             2
Case 2:20-cv-00428-SPC-MRM Document 31 Filed 12/28/20 Page 3 of 5 PageID 250




upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(ellipsis in original; internal quotations omitted).

      When a plaintiff violates these basic pleading rules—e.g., by filing a

“shotgun pleading”—problems arise for litigants and judges. See Moore v. San

Carlos Park Fire Prot. & Rescue, No. 2:17-CV-546-FtM-99MRM, 2018 WL

490473, at *1 (M.D. Fla. Jan. 19, 2018) (“A problem arises when a plaintiff fails

to follow the rules”). “Courts in the Eleventh Circuit have little tolerance for

shotgun pleadings.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th

Cir. 2018) (internal citations omitted). “They waste scarce judicial resources,

inexorably broaden[] the scope of discovery, wreak havoc on appellate court

dockets, and undermine[] the public’s respect for the courts.” Id. (cleaned up).

Most importantly, shotgun pleadings fail “to give the defendants adequate

notice of the claims against them and the grounds upon which each claim

rests.” Weiland v. Palm Beach Cty. Sherriff’s Office, 792 F.3d 1313, 1323 (11th

Cir. 2015) (footnote omitted). Whenever a party files a shotgun pleading,

courts should require the plaintiff to replead. Paylor v. Hartford Fire Ins. Co.,

748 F.3d 1117, 1127–28 (11th Cir. 2014).

      After reviewing the parties’ arguments, the record, and the applicable

law, the Court dismisses the First Amended Complaint as a shotgun pleading.

Although Gergenti corrected some deficiencies previously identified with the

First Amended Complaint, she did not fix everything. The First Amended




                                        3
Case 2:20-cv-00428-SPC-MRM Document 31 Filed 12/28/20 Page 4 of 5 PageID 251




Complaint continues to contain conclusory, vague, and immaterial facts. See

Weiland, 792 F.3d at 1321. For example, it broadly collectively defines the

medical device implanted in Gergenti with at least five other discrete products

and makes vague references to other pelvic mesh products potentially intended

to be included in the definition of “Pelvic Mesh Products.” (Doc. 25 ¶¶ 12–19)

(“The products known as Prolene Mesh, UltraPro Mesh, Gynemesh, Prolift,

Prolit+M, and TVT, as well as any as yet unidentified pelvic mesh products

designed and sold for similar purposes . . . are collectively referenced herein as

Defendants’ Pelvic Mesh Products or the Pelvic Mesh Products.”). It goes

without saying that medical devices not implanted are irrelevant to her claims.

Yet that is what the First Amended Complaint does. Gergenti bases her claims

on a “Pelvic Mesh Product,” apparently not distinguishing the relevant

Gynecare TVT Secur from other products allegedly manufactured, designed,

marketed, or sold by Defendants. (Doc. 25 at ¶¶ 21, 23–39, 41–42, 44, 50, 56–

59, 61–64, 66). The use of this collective definition in describing the relevant

product upon which Gergenti’s claim rests creates unnecessary ambiguity.

Gergenti’s failure to adequately describe the medical device at issue in this

products liability case makes it difficult, if not impossible, for Defendants to

properly respond. The Court thus dismisses the First Amended Complaint as

an impermissible shotgun pleading. The Court, however, will grant Gergenti

leave to file a second amended complaint.




                                        4
Case 2:20-cv-00428-SPC-MRM Document 31 Filed 12/28/20 Page 5 of 5 PageID 252




      Accordingly, it is now

      ORDERED:

      Defendants Ethicon, Inc. and Johnson & Johnson’s Motion to Dismiss

the First Amended Complaint (Doc. 29) is GRANTED.

      1.    The First Amended Complaint (Doc. 25) is DISMISSED without

            prejudice.

      2.    Gergenti may filed a second amended complaint on or before

            January 4, 2021. Failure to do so may result in the closing

            of this action without further notice.

      DONE and ORDERED in Fort Myers, Florida on December 28, 2020.




Copies: All Parties of Record




                                     5
